Citation Nr: 1537407	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  10-31 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for a right shoulder disability.

REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel

INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service from January 1997 to November 2000.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from the October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to the benefit sought.  

In April 2013, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of this proceeding is of record.  

Earlier in the appeal, the Veteran was represented by the Disabled American Veterans.  In the May 2013 VA Form 21-22, the Veteran appointed the Florida Department of Veterans Affairs as his representative, thereby revoking the earlier power of attorney.  See 38 C.F.R. § 14.631(f)(1).  

In February 2015, the Board remanded the Veteran's claim for additional development.  Specifically, the claim was remanded to obtain the Veteran's updated VA treatment records and to schedule the Veteran for another VA examination in connection to his claimed bilateral foot disorder.  The Veteran's outstanding VA treatment records generated at the Miami VA Healthcare systems have since been associated with the paperless claims folder.   The Veteran was also scheduled for, and underwent, a VA examination for his claimed disorder in March 2015, and the report of the examination is associated with the claims file.  It is now returned to the Board. 

As will be discussed below, in July 2015, the RO denied the Veteran's claim of entitlement to service connection for a right shoulder disability.  In August 2015, the Veteran filed a notice of disagreement with this decision.  A Statement of the Case has not been provided as to this issue and therefore a remand is required.  See Manlincon v. West, 12 Vet. App. 238   (1998).

Finally, the issue of entitlement to service connection for a hip disorder, to include as secondary to a service-connected disability has been raised by the record by way of the August 2015 Application for Disability Compensation and Related Compensation Benefits, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim, and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  Also when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran attributes his current bilateral pes planus to his military service.  Review of the service treatment records reflect that the clinical evaluation of the Veteran's feet was marked as abnormal at his November 1996 enlistment examination.  In the summary of defects and diagnoses section, the medical examiner noted that the Veteran had a bilateral foot disorder that is asymptomatic and mild in severity.  A July 1999 clinical report issued at the Winn Army Community Hospital reflects that the Veteran presented with complaints of right knee pain of one week duration.  The Veteran likened the pain to feeling as though there was "bones rubbing pressure on [his] knee" whenever he runs.  He also reported that when climbing the staircase the day before, his knee locked up and he fell and hit it against concrete.  The Veteran stated that in addition to pain in his knee cap, he also experiences radiating pain that travels all the way around the knee and into the shin and thigh.  On physical examination of the Veteran, the treatment provider observed mild pes planus in the Veteran's feet bilaterally.  In June 2000, the Veteran was seen at the Winn Army Community Hospital, at which time he complained of right ankle pain of one month duration, after having fallen off the stairs.  After describing his symptoms, and reporting to have pain in his arch area, the treatment provider evaluated the Veteran and noted that his foot was tender to palpation over the plantar fascia.  He assessed the Veteran with mild pes planus.  At the July 2000 separation examination, the medical examiner noted that the Veteran had "mild to moderate pes planus" in his feet, and the Veteran denied a history of foot trouble in his medical history report.  

The law provides that a Veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he or she entered into military service, except for conditions noted on the entrance examination.  38 U.S.C.A. §§ 1111, 1132.  However, if a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d at 1096.  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  

During an April 2007 VA outpatient visit at the podiatry clinic, the Veteran stated that he had been experiencing pain in his right foot for the past seven years.  On a scale of one to ten (with one being the least level of pain and ten being the highest), the Veteran rated his pain level at a five, and stated that the pain remains the same all day long.  Subsequent VA treatment records reflect ongoing treatment for pain and discomfort in his feet, as well as an ongoing diagnosis of pes planus.  

The Veteran was afforded a VA examination for his bilateral foot disorder in June 2010.  Based on her discussion with, and evaluation of the Veteran, the examiner essentially determined that the Veteran's pes planus was not aggravated by service.  In reaching this assessment, the examiner explained that the pre-existing mild pes planus was the same throughout service.  However, she failed to take into consideration the July 2000 separation report wherein the medical examiner characterized the Veteran's pes planus as "mild to moderate" in nature.  

In light of the fact that the examination was insufficient to decide the claim, the Veteran's claim was remanded for another VA examination and clarifying medical opinion.  In March 2015, the Veteran was afforded another VA medical examination, during which time he provided his medical history and described his current foot symptoms.  During this evaluation, the VA examiner evaluated the Veteran and reviewed the service treatment records, taking note of the July 1999 treatment report wherein the Veteran was seen for right knee pain, and assessed with mild pes planus and placed on inserts.  The VA examiner also took note of the July 2000 medical examination report which documented an assessment of mild to moderate pes planus.  Based on his discussion with, and evaluation of the Veteran, as well as his review of the claims file, the VA examiner diagnosed the Veteran with bilateral pes planus.  According to the examiner, the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  In reaching this assessment, the examiner noted that after review of the service treatment records, there was no objective medical evidence that the Veteran's bilateral pes planus condition noted at service entrance was aggravated during or by his active military service beyond its natural progression.  

Unfortunately, the Board does not find this opinion to be adequate.  Although the VA examiner acknowledged documentation of mild to moderate pes planus at the July 2000 separation examination, he did not address the significance of this medical finding when rendering his opinion.  Indeed, as noted above, the Veteran was seen once in July 1999 for right knee pain, and once again in June 2000 for right ankle pain.  He was assessed with mild pes planus during these treatment visits, and yet his pes planus was characterized as mild to moderate in severity at the July 2000 separation examination, one month after the June 2000 treatment visit.  This leads the Board to question whether the Veteran's right knee and/or ankle injury and consequent residuals may have contributed or led to any additional symptoms associated with his pes planus.  Moreover, neither VA examiner has addressed the significance of this finding at the separation examination.  Even if the objective medical findings do not reflect any medical care for the Veteran's bilateral pes planus beyond its natural progression while in service, the examiner should still acknowledge the relevance of this assessment at the Veteran's separation, and discuss why this particular finding is not as medically significant when compared to the remainder of the Veteran's service treatment records.  

As it remains unclear whether the Veteran's pre-existing bilateral pes planus was aggravated in service, another remand is necessary for a clarifying VA medical opinion.  

With regard to the issue of entitlement to service connection for a right shoulder disability, as indicated above, in July 2015, the RO denied this claim.  In August 2015, the Veteran filed a notice of disagreement with this decision.  A Statement of the Case has not been provided as to this issue and therefore, a remand is required.  See Manlincon v. West, 12 Vet. App. 238   (1998). The issue should then be returned to the Board after issuance of the Statement of the Case only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to the issue has not been accomplished, and he must be specifically advised as to the length of time he has to submit a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall issue a Statement of the Case as to the issue of entitlement to service connection for a right shoulder disability.  See Manlincon, supra.  If the decision remains adverse to the Veteran, he shall be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  See 38 C.F.R. §§ 20.200 , 20.202, and 20.302(b).  The Veteran must be informed of the time period allowed for perfecting a timely appeal, including information as to the specific date by which the appeal must be received by VA.

2. Refer the claims file to the same VA physician who conducted the March 2015 VA examination, or a VA podiatrist if the previous examiner is unavailable.  The claims folder, including all records on VBMS and Virtual VA must be made available to the examiner.  The VA reviewer should specifically take into consideration the November 1996 enlistment examination report, the July 1999 and June 2000 clinical reports issued at Winn Army Community Hospital, and the July 2000 separation examination report reflecting an assessment of mild to moderate pes planus.  The reviewer must respond to the following.  

a. Did the Veteran's bilateral pes planus clearly and unmistakable exist prior to his enlistment in service in January 1997?  

b. If so, is there clear and unmistakable evidence that the pre-existing pes planus was not aggravated (or underwent a permanent increase in severity) during the Veteran's active service.  If the Veteran's pre-existing pes planus did undergo a permanent increase in severity, was that permanent increase in severity during service due to the natural progress of the condition?  [The reviewer should provide further discussion regarding the March 2015 opinion that the Veteran's pre-existing bilateral pes planus was not aggravated in service beyond its natural progression.]  In responding to this question, the reviewer MUST reconcile his or her opinion with the July 1999 and June 2000 clinical reports (which reflect assessments of mild pes planus), as well as the July 2000 separation examination report (reflecting an assessment of mild to moderate pes planus), in pertinent part.  The reviewer should specifically address why the Veteran's pes planus was characterized as mild earlier on in service, and then as "mild to moderate" in severity at the July 2000 separation examination.  

c. For any pes planus that did not pre-exist his January 1997 service entry, the reviewer should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability had its onset in service or is otherwise causally or etiologically related to active service.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his feet since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  

If the reviewer finds that the Veteran's bilateral pes planus is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

If the reviewer determines that he/she cannot provide an opinion without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

(If the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled with a VA podiatrist and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).  The reviewer should provide the opinions requested above.)  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



